Citation Nr: 0320053	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-14 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active naval service from October 1965 to 
April 1969.  

This appeal arises out of a May 2000 decision entered by the 
Chicago, Illinois Department of Veterans Affairs (VA), 
regional office (RO).  The veteran testified in support of 
his appeal in September 2001, before a Hearing Officer at the 
RO, and in March 2003, before the undersigned by 
videoconference.  


FINDINGS OF FACT

1.  The RO previously denied the veteran entitlement to 
service connection for PTSD in a March 1993 rating decision.

2.  The RO notified the veteran of the March 1993 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  Evidence added to the record since March 1993 includes a 
copy of a citation the veteran received for meritorious 
service while being exposed to attack from hostile forces and 
VA outpatient treatment records and hospitalization reports 
containing PTSD diagnoses. 

4.  The evidence added to the record since March 1993 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative, nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim for service connection.




CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision, in which the RO 
denied entitlement to service connection PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for PTSD.  
In a rating decision dated May 2000, the RO denied reopening 
this claim, and thereafter, the veteran appealed the RO's 
decision.

I.  Development of Claim

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to its duties to notify a claimant of the evidence 
necessary to substantiate a claim for VA benefits and to 
assist that claimant in obtaining evidence in support of that 
claim, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA, and which 
were not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a) and the second sentences of 38 C.F.R. 
§ 3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii), which became 
effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in supplemental 
statements of the case, the RO notified the veteran of some 
of the new regulations, but it did not specifically notify 
the veteran of the VCAA or develop his claim pursuant to that 
law.  However, given the favorable outcome of the Board's 
decision, explained below, proceeding to an adjudication of 
whether new and material evidence has been submitted to 
reopen a previously denied claim does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Analysis of Claim

The veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002). 

The veteran submitted his original application for service 
connection for PTSD in March 1992.  In connection with this 
claim, the RO obtained VA medical records of the veteran's 
treatment and afforded the veteran a VA psychiatric 
examination.  Once associated with the claims file, the RO 
reviewed these records and the examination report as well as 
the veteran's service medical records, stressor statement, DD 
Form 214, and the Vietnam Memorial Directory of Names.  This 
evidence collectively showed that, in service, the veteran 
worked in cooking and did not receive a Purple Heart or any 
other award for valor, and after discharge, examiners treated 
him for, or diagnosed him with, lifelong nervousness, a 
chronic anxiety state, alcohol dependence and intoxication, 
and PTSD (diagnosed once during an August 1992 VA 
examination).  According to the veteran's stressor statement, 
the PTSD developed as a result of the following incidents 
allegedly experienced during service: (1) witnessing a 
soldier go beserk and fire his machine gun into fellow naval 
personnel; (2) having to clean up the remains of an 
individual who committed suicide or suffered an accidental 
death by shooting himself under the chin and through the 
skull; and (3) being the last person to see his friend, with 
whom he grew up, before his friend became missing in action.  
It was confirmed the veteran's friend became missing in 
action in October 1966.

Based on the foregoing record, or more specifically, on a 
finding that there was no objective evidence of a stressor of 
such severity to support a PTSD diagnosis, the RO denied the 
veteran entitlement to service connection for PTSD.  By 
letter dated the same month, the RO notified the veteran of 
this decision and of his appellate rights with regard to this 
decision, but the veteran did not appeal.  The March 1993 
decision is thus final.  38 U.S.C.A. § 7105(c) (2002). 

The veteran attempted to reopen his claim for service 
connection for PTSD in April 1998.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  See also 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002) (effective for claims filed as of August 29, 2001)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening a 
veteran's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's March 1993 rating decision 
includes VA outpatient treatment records and hospitalization 
reports, service personnel records, VA examination reports, 
information from the Social Security Administration, written 
statements of the veteran and his representative and hearing 
testimony of the veteran.  The Board finds that this evidence 
is new as it is neither cumulative, nor redundant.  The Board 
also finds that this evidence is material as it bears 
directly and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, is so significant that it must be 
considered to decide fairly the merits of the claim.  The 
newly submitted service personnel records include a copy of a 
citation the veteran received for meritorious service while 
being exposed to attack from hostile forces, and the newly 
submitted VA medical records include additional PTSD 
diagnoses, some of which are based, in part, on combat 
activity.  The absence of this type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for PTSD.   

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for PTSD.  
It may not, however, decide this claim before VA undertakes 
additional development.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, granted.


REMAND

As previously indicated, during the pendency of this appeal, 
there was a significant change in the law.  See the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Under 
Karnas, 1 Vet. App. at 313, where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law or regulations most favorable to the 
appellant generally applies.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002). 

According to a recent decision of the U. S. Court of Appeals 
for Veterans Claims (Court), VA must ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

In this case, during a hearing held before the undersigned in 
March 2003, the veteran testified that, since his discharge, 
he had sought treatment at two Vet Centers, the most recent 
being in 2000, when he attended one in Colorado Springs, 
Colorado.  At present, the claims file contains records of 
the veteran's treatment at Vet Centers in Chicago, Illinois, 
and Denver, Colorado, but no records from a Vet Center in 
Colorado Springs, Colorado.  Given the veteran's testimony, 
the Board is unclear whether the Vet Center to which the 
veteran referred at the hearing is the same facility that is 
located in Denver, Colorado.  This should be clarified and 
any outstanding records obtained.  

In addition, since the hearing in March 2003, the veteran 
submitted additional medical evidence in support of his 
claim.  This evidence has not been considered by the agency 
of original jurisdiction, and no waiver of that right 
accompanied the evidence.   

This case is REMANDED for the following:

1.  All notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) should be complied with and satisfied, 
to include informing the veteran as to what type of 
evidence is needed to support his claim, what 
evidence VA will develop, and what evidence the 
veteran must furnish.  

2.  The veteran should be contacted and asked to 
clarify whether he sought psychiatric treatment at 
a Vet Center in Colorado Springs, Colorado, or 
whether this facility was actually located in 
Denver, Colorado.  If it is determined that there 
are outstanding records that need to be obtained 
from a Vet Center in Colorado Springs, Colorado, 
appropriate steps should be taken to accomplish 
that.  

3.  Upon completion of the above, and any 
additional development as these actions may 
subsequently suggest, all the evidence of record 
should be reviewed (including that evidence 
submitted to the Board in March 2003).  Then, the 
veteran's claim for service connection for PTSD 
should be re-adjudicated.  If the claim remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case.  
That document should include a summary of the 
evidence and applicable law and regulations, 
(including the VCAA and its implementing 
regulations), considered pertinent to the issue 
currently on appeal.  The veteran and his 
representative should be afforded an appropriate 
period of time for response, after which the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



